IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30638
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LARRY D. JACKSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CR-222-2-B
                       --------------------
                         January 29, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Larry D. Jackson entered a conditional guilty plea to

conspiracy to possess with intent to distribute cocaine, being a

felon in possession of a firearm, and possession with intent to

distribute cocaine.   He appeals his conviction on the ground of

the issue he preserved for appeal.

     The district court’s finding that Jackson consented to the

search was not clearly erroneous under the totality of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30638
                               -2-

circumstances in light of the testimony at the suppression

hearing that Jackson was not coerced into giving his consent.

United States v. Shabazz, 993 F.2d 431, 437 (5th Cir. 1993);

United States v. Gonzales, 121 F.3d 928, 938 (5th Cir. 1997).

The judgment of conviction is AFFIRMED.